NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 18a0523n.06

                                            No. 17-1386

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 TERRENCE HILL,                                           )
                                                                                       FILED
                                                                                Oct 22, 2018
                                                          )
                                                                           DEBORAH S. HUNT, Clerk
         Plaintiff-Appellant,                             )
                                                          )
 v.                                                       )       ON APPEAL FROM THE
                                                          )       UNITED STATES DISTRICT
 CITY OF JACKSON, MICHIGAN; JACKSON                       )       COURT FOR THE EASTERN
 COUNTY, MICHIGAN,                                        )       DISTRICT OF MICHIGAN
                                                          )
         Defendants-Appellees.                            )
                                                          )
                                                          )

BEFORE: GIBBONS, WHITE, and STRANCH, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. This appeal concerns the demolition of a

home at 1010 Maple Avenue in Jackson, Michigan, as a part of the efforts of the City and County

of Jackson to remove blight. Terrence Hill purchased 1010 Maple Avenue via quitclaim deed at a

public auction held by the County, but he did not receive the required seller’s notice that the

property was condemned. The City then demolished the home subject to an existing demolition

order that had been issued while the County was the property owner. Hill argues that this unnoticed

demolition was without due process of law and violated his equal protection rights. We conclude

that the district court correctly held for the City and the County on Hill’s claims.

                                                  I.

       The City of Jackson, Michigan, (the “City”), contains many dilapidated and abandoned

homes and has adopted programs to deal with such dangerous and unsafe buildings. Under Chapter

17 of the City Code, City inspectors investigate the dwellings, and if a home is found to be
No. 17-1386, Hill v. City of Jackson


dangerous, inspectors will condemn it, and the City may order it demolished. Jackson City Code

§ 17-27(b) (stating that if a property is found to be a dangerous building, then the City Code

requires that “the division [] commence proceedings to cause its repair, rehabilitation, or

demolition”). The County of Jackson (the “County”) is often the owner of such condemned

buildings, as the County forecloses on and takes possession of blighted properties on which an

owner has failed to pay taxes. The County periodically holds public tax foreclosure sales of these

properties, including of properties with condemned structures. Mich. Comp. Laws § 211.78m(2).

Section 17-27(l) of the Jackson City Code1 requires that an owner of a condemned property inform

any purchaser of the property’s condemned status prior to sale and that the purchaser sign a

notarized statement acknowledging the receipt of this notice and accepting responsibility for the

property’s condition.2 Jackson City Code § 17-27(l).

        In April 2011, the County became the owner of 1010 Maple Avenue (the “Property”)

through tax foreclosure. In January 2012, building inspectors for the City found that the dwelling

on the Property was a “[d]angerous [b]uilding or [s]tructure” as defined by the Jackson City Code.

DE 26-3, Dangerous Bldg. Rep., Page ID 366–67; Jackson City Code § 17-27(b). In accordance



        1
            In its entirety, the provision states:
        Transfer of ownership. It shall be unlawful for the owner of any building or structure alleged to be
        dangerous who has received a notice and order, or upon whom a notice and order bas been served
        pursuant to subsection (c)(2) of this section, to sell, transfer, or otherwise dispose of to another until
        the provisions of the notice and order have been complied with, or until such owner shall first furnish
        the grantee or transferee a true copy of said notice and order issued by the building official, and
        shall furnish to the building official a signed and notarized statement from the grantee or transferee
        acknowledging the receipt of such notice and order, and fully accepting the responsibility, without
        condition, for making the required repairs, rehabilitation, or demolition to the alleged dangerous
        building or structure as required by such notice and order.
Jackson City Code § 17-27(l). The referenced “notice and order” also includes a condemnation-notice requirement
and the filing of an “Affidavit of Disclosure.” DE 26-5, Not. & Order, Page ID 370.
         2
           One reason for mandating this disclosure is the City Code’s authorization of the City’s seeking
reimbursement for the cost of demolition from owners of condemned properties. See Jackson City Code § 27-17(f)(5).
Indeed, the City sought such reimbursement from Hill as a counterclaim in this action. The district court dismissed
this counter-claim sua sponte, citing the lack of notice provided Hill. The City has not appealed this determination.

                                                          -2-
No. 17-1386, Hill v. City of Jackson


with City Code procedures, the City then issued a “Notice and Order” of this condemnation to the

owner of the Property—the Jackson County Treasurer—and posted this Notice on the Property.

Jackson City Code § 17-27(c)–(d). The Notice and Order alerted the County that the structure was

deemed “Dangerous and Unsafe,” informed the County of its ability to attend a “hearing before

the Building Code Board of Examiners and Appeal [to] show cause why this Notice and Order

should not be upheld,” and advised the County of its legal disclosure obligations. DE 26-5, Not.

& Order, Page ID 369–70. Specifically, the Notice and Order instructed the County “not [to]

transfer the property or structure to another person without first giving notice to the buyer and

filing an ‘Affidavit of Disclosure’ indicating that the new owner has been advised of and will fully

accept and comply with outstanding code violations”—i.e., advised the County that it must comply

with the provisions of City Code § 17-27(l). Id. at 370. A notice to this effect was also publicly

filed with the Jackson County Register of Deeds. The City notified the County by a “notice of

hearing” dated February 27, 2012, that the Building Code Board of Examiners and Appeals would

hold a hearing on March 8, 2012. The City sent the County a second “notice of hearing” dated

May 4, 2012, stating that a hearing would take place on May 17, 2012. The County chose not to

contest the Property’s condemnation, and, in May 2012, the City’s Board of Examiners upheld the

condemnation and set the home on the Property for demolition.

       In September 2012, before the demolition was carried out, the County sold the Property to

Terrence Hill for $400 through its public auction process. Although the Auction Booklet instructed

prospective purchasers to “[c]heck with the City of Jackson for any possible Condemnation

Order/Ordinance Violations Pending,” the County did not notify Hill that the structure on the

Property was condemned, and it did not provide or file the affidavit of disclosure required by § 17-

27(l) and the Notice and Order. DE 37-8, Auction Booklet, Page ID 1672. After winning the



                                               -3-
No. 17-1386, Hill v. City of Jackson


auction, Hill checked with the City’s Neighborhood and Economic Operation department and

learned for the first time that the structure on the Property was condemned—though at that time

he was erroneously told that it was not on a demolition list.

         Hill received a quitclaim deed to the Property on October 10, 2012, and, believing that he

could get the home up to code, began working on improvements. Hill restored utility services,

bought roofing material, kitchen appliances, and carpeting, and he contacted the relevant City

department to obtain required building permits for the home—though the permits were not issued.

On January 18, 2013, the energy provider disconnected the Property’s utility services and removed

the meters. Hill then contacted the City, at which time the City advised Hill that it would not issue

the building rehabilitation permits for the Property and informed him that the structure was slated

to be demolished. Three days later, on January 21, 2013, a City contractor demolished the home.

         Hill then brought this suit in Michigan state court, alleging procedural due process,

substantive due process, and equal protection violations and seeking injunctive relief and damages

under 42 U.S.C. § 1983.3 The City and County then removed to the U.S. District Court for the

Eastern District of Michigan. The district court granted the County’s motion to dismiss the equal

protection claims against it. The district court then granted summary judgment for the City on all

of Hill’s claims,4 and later granted summary judgment for the County on Hill’s remaining due

process claims.5


         3
           Hill’s complaint also included claims for violation of equal protection and due process rights under the
Michigan Constitution, though it does not appear that these claims were discussed or briefed in the district court, nor
are they raised in this appeal.
         4
            In granting the City’s summary judgment motion, the district court entered an order “adopt[ing] the
reasoning” from an opinion it issued the same day in a companion case, Schwab v. City of Jackson, No. 14-cv-11074,
as “the briefing, facts, and legal issues in each case appear essentially identical.” DE 43, Order Granting City’s Mot.
Sum. J., Page ID 1773. The citations to that opinion’s reasoning therefore reference the relevant docket entry for
Schwab—14-cv-11074, DE 44, Sum. J. Order for City, Page ID 1841.
         5
          In granting the County’s motion for summary judgment, the district court similarly “adopt[ed] the reasoning
from [an] order” issued in Schwab. DE 60, Order, Page ID 2614. Unlike the opinion for the grant of the City’s motion,

                                                        -4-
No. 17-1386, Hill v. City of Jackson


                                                       II.

        We review a district court’s grant of a Rule 12(b)(6) motion to dismiss for failure to state

a claim de novo. Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Grant of a motion to dismiss is proper if this

plausibility standard is not met. See id.

        We review a district court’s grant of summary judgment de novo. Kalich v. AT&T Mobility,

LLC, 679 F.3d 464, 469 (6th Cir. 2012). Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In considering a motion for summary judgment, we “draw

all reasonable inferences in favor of the nonmoving party.” Int’l Union v. Cummins, Inc., 434 F.3d

478, 483 (6th Cir. 2006) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)). In doing so we ask “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986).




the opinion and order related to the County’s motion for summary judgment is available on Hill’s docket at DE 64,
though the opinion and order references and discusses the plaintiff in the companion case, Monika Schwab.

                                                      -5-
No. 17-1386, Hill v. City of Jackson


                                                III.

                                                A.

       Hill first argues that the City and County deprived him of his property without due process

of law in violation of the Fourteenth Amendment. The Fourteenth Amendment states that “[n]o

State shall . .. deprive any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV, § 1. Thus, “[p]rocedural due process generally requires that the state provide

a person with notice and an opportunity to be heard before depriving that person of a property or

liberty interest.” Warren v. City of Athens, 411 F.3d 697, 708 (6th Cir. 2005). Hill argues that

because the City and the County willfully chose not to tell him about the demolition order for the

Property, they violated his procedural due process rights.

       The district court granted summary judgment for the City after concluding that the City’s

condemnation procedure satisfied due process, as it gave sufficient notice to the owner of the

Property—which at the time of the condemnation was the County—that the Property had been

condemned and gave the owner the opportunity to contest the condemned status. Moreover, it

held that the § 17-279(l)’s mandatory condemnation-notice requirement “adequately protect[ed]

future purchasers of the property (so long as owners comply with the procedures).” 14-cv-11074

DE 44, Sum. J. Order for City, Page ID 1857–58. In granting summary judgment for the County,

the district court concluded that, although it did not comply with the City ordinance requiring

condemnation notice, “[i]n doing so, it functioned as a seller—nothing more” and that “[Hill] has

not shown that the County deprived h[im] of any property interest by its failure to comply with the

ordinance’s disclosure requirement.” DE 64, Amended Order, Page ID 2628.

       Although we appreciate Hill’s situation, we conclude that judgment for the defendants here

was proper, though under different reasoning than that applied by the district court. Under our



                                               -6-
No. 17-1386, Hill v. City of Jackson


precedent interpreting Parratt v. Taylor, 451 U.S. 527 (1981),6 Hill was required to plead and

prove that there is no adequate state-law remedy for this deprivation before bringing a § 1983

claim for damages based on a procedural due process violation. Because he has not done so, he

cannot succeed on his claims here. See Daily Servs., LLC v. Valentino, 756 F.3d 893, 904 (6th

Cir. 2014).

         The Parratt doctrine divides procedural due process claims between those that “‘involv[e]

a direct challenge to an established state procedure’ and ‘those challenging random and

unauthorized acts.’” Id. at 907 (quoting Mertik v. Blalock, 983 F.2d 1353, 1365 (6th Cir. 1993)).

As to the latter, we require that before bringing a § 1983 claim for damages, the plaintiff show “a

loss for which available state remedies would not adequately compensate the plaintiff.” Id.

(quoting Warren, 411 F.3d at 709). This is because “[w]hen a deprivation occurs through an

established state procedure, ‘then it is both practicable and feasible for the state to provide pre-

deprivation process, and the state must do so regardless of the adequacy of any post-deprivation

remedy,’”; however, “when a random and unauthorized deprivation occurs, ‘the pre-deprivation

procedures are simply impracticable and an adequate post-deprivation remedy affords all the

process that is due.’” Silberstein v. City of Dayton, 440 F.3d 306, 316 (6th Cir. 2006) (quoting

Walsh v. Cuyahoga Cty., 424 F.3d 510, 513 (6th Cir. 2005)).

         Here, the County, by failing to comply with § 17-27(l), committed an unauthorized act that

undermined otherwise robust procedures ensuring adequate notice of condemnation to purchasers.

The “established [City] procedure” itself was not flawed—instead, the County prevented the

correct operation of these procedures by its violation of the disclosure ordinance. Hill was




         6
           Parratt was overruled on another point of law by Daniels v. Williams, 474 U.S. 327 (1986), but continues
to apply to procedural due process claims. See e.g., Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014).

                                                        -7-
No. 17-1386, Hill v. City of Jackson


therefore required to show that there is no adequate state-law remedy for this violation before

bringing a § 1983 action for damages.

         As the district court observed in granting summary judgment for the City:

             [T]he real issue in the present case is not the procedures that the City used to
             condemn and demolish [Hill]’s property; rather, the issue is the County’s alleged
             failure to provide [Hill] notice of, and obtain [his] acknowledgment of, the
             condemnation order. Under the circumstances present, the County’s alleged
             failure undermined the framework designed to ensure that prospective buyers
             are aware of and comply with condemnation notices.

14-cv-11074 DE 44, Sum. J. Order for City, Page ID 1859. The City employs comprehensive

procedures for condemnation and demolition actions—providing notice and opportunity appear

and present evidence at a hearing before the Building Code Board of Examiners—and this process

was afforded the County, who was the owner of the Property at the time of condemnation. The

City’s procedures likewise ensure that owners are not able to offload such condemned properties

to unwitting buyers by mandating an affidavit of disclosure before a transfer in ownership. See

Jackson City Code § 17-27(l). Had the County followed this ordinance, then Hill would have been

able to assess whether it was worthwhile to acquire the Property in light of the condemnation and

could have purchased (or declined to purchase) it with the knowledge that the structure on it was

condemned.

         The tension between the facts of this case and conventional procedural due process analysis

also highlights the applicability of the Parratt doctrine.7 As discussed, the City provided extensive


         7
          By “conventional procedural due process analysis” we mean the two-step analysis that first asks whether a
protected property or liberty interest exists and then determines what procedures are required to protect that interest.
Johnston-Taylor v. Gannon, 907 F.2d 1577, 1581 (6th Cir. 1990). In the second step of this analysis, we employ the
balancing test outlined in Mathews v. Eldridge, 424 U.S. 319 (1976), to determine what process is due. See id. at 335.
Although the Supreme Court has stated that “Parratt is not an exception to the Mathews balancing test, but rather an
application of that test to the unusual case in which one of the variables in the Mathews equation—the value of
predeprivation safeguards—is negligible in preventing the kind of deprivation at issue,” Zinermon v. Burch, 494 U.S.
113, 129 (1990), functionally, a finding that the Parratt doctrine applies results in disposition of the case before
engaging in the conventional procedural due process analysis, see Daily Servs., 756 F.3d at 907–09 (holding for
defendant without engaging in complete procedural due process analysis after finding Parratt applicable).

                                                         -8-
No. 17-1386, Hill v. City of Jackson


condemnation procedures, including notice and opportunity to appear to the then-owner, the

County, and it was only the County’s unauthorized violation of § 17-27(l) that prevented Hill from

receiving notice of the Property’s condemnation status. And Hill fails to conceptualize any

property interest of which the County deprived him, as the County simply failed to comply with

§ 17-27’s mandatory disclosure requirements in its capacity as a seller—it was the City that

demolished the structure. Hill instead leverages his critiques at the County’s failure to disclose

the Property’s condemned status.        But violation of City code and deception in property

conveyance—at least as articulated here—seems more properly characterized as a tort. Cf.

DePiero v. City of Macedonia, 180 F.3d 770, 788 (6th Cir. 1999) (“Failure of the citation to comply

with state law does not, however, automatically translate into a deprivation of procedural due

process under the United States Constitution.”). Without knowing that there is otherwise no

available remedy for the County’s violation here, a § 1983 claim is incongruous.

       And though the burden rested with Hill to plead and prove the absence of state-law

remedies, there is reason to believe that such a remedy would be available here. We find

compelling the district court’s careful analysis concluding that the County has not shown it is

immune from the notification obligations of § 17-27(l)—an argument the County has not raised

on appeal. DE 64, Amend. Order, Page ID 2622–26; see Jackson City Code § 17-27(l). Moreover,

in assessing this claim, the district court noted that, even if it did accept the County’s argument on

this point, it “would only preclude the Board of Examiners from authorizing a proceeding against

the County . . . not necessarily immunize the County from a suit brought by a private party . . .

arising out of a violation of [§ 17-27(l)].” DE 64, Amend. Order, Page ID 2623–24. The likely

availability of (and better fit of) a state law remedy, emphasizes the applicability of the Parratt

doctrine to Hill’s procedural due process claims.



                                                -9-
No. 17-1386, Hill v. City of Jackson


       Thus, because the County’s failure to inform Hill—the real issue in this case—was not an

“established state procedure” but more akin to a “random and unauthorized” act, it falls within the

ambit of the Parratt doctrine. See Daily Servs., 756 F.3d at 907; Mitchell v. Fankhauser, 375 F.3d

477, 483–84 (6th Cir. 2004). Hill was therefore required to “explain why the ability to be heard

in state court . . . even in the absence of damages, is insufficient to remedy [his] process violations”

prior to the district court hearing this claim. Daily Servs., 756 F.3d at 910; see also Vicory v.

Walton, 721 F.2d 1062, 1063 (6th Cir. 1983) (“[I]n section 1983 damage suits for deprivation of

property without procedural due process the plaintiff has the burden of pleading and proving the

inadequacy of state processes, including state damage remedies to redress the claimed wrong.”).

Because he has not done so, his procedural due process claims against the City and County should

have been dismissed. We therefore affirm judgment for the defendants on these claims.

                                                  B.

       Hill also challenges the district court’s grant of summary judgment for the City and County

on his substantive due process claim. We affirm.

       “Substantive due process claims are of two types. The first type includes claims asserting

denial of a right, privilege, or immunity secured by the Constitution or by federal statute . . . . The

other type of claim is directed at official acts which may not occur regardless of the procedural

safeguards accompanying them.” Mertik, 983 F.2d at 1367. Hill has alleged the latter type,

claiming that the City and County violated substantive due process by demolishing the structure

without providing effective notice to him. The test is therefore whether the government action

complained of is arbitrary or “shocks the conscience.” Id at 1367–68 (quoting McMaster v.

Cabinet for Human Res., 824 F.2d 518, 522 (6th Cir. 1987)); see also Rochin v. California, 342

U.S. 165, 172 (1952).



                                                 - 10 -
No. 17-1386, Hill v. City of Jackson


        The district court granted summary judgment for the City after concluding that the City

enacted and followed specific ordinances governing demolition of abandoned buildings and

provided the then-Property owner, the County, with adequate notice.8 We agree that the City’s

actions are not conscience-shocking, particularly given the City’s important interest in controlling

blight by demolishing abandoned homes. See Harris v. City of Akron, 20 F.3d 1396, 1405 (6th

Cir. 1994) (“So far as we know, or have been informed, no court has held that it shocks the

conscience for municipal authorities, acting pursuant to an unchallenged ordinance, to order the

destruction of a building found by responsible officers to be a nuisance or threat to public health

or safety.”). As to the County, although it violated ordinance § 17-27(l) in failing to provide Hill

the affidavit of disclosure, this does not shock the conscience so as to amount to a substantive due

process violation. See Cty. of Sacramento v. Lewis, 523 U.S. 833, 848 (1998) (“[T]he due process

guarantee does not entail a body of constitutional law imposing liability whenever someone

cloaked with state authority causes harm.”).

        Moreover, nothing in Hill’s briefs in the district court or in this appeal raises a

comprehensible argument otherwise. In opposing the City’s and County’s motions for summary

judgment on his substantive due process claims in the district court, Hill mounted no argument at

all, but merely re-stated the count from his complaint. DE 54, Hill Br. Opp. County’s MSJ, Page

ID 2335 (stating “Count 2: Violation of his substantive due process rights,” which is the only

mention of substantive due process in the brief); DE 34, Hill Br. Opp. City’s MSJ, Page ID 1026

(same).) His substantive due process arguments could likewise be considered waived. Scottsdale

Ins. Co. v. Flowers, 513 F.3d 546, 552 (6th Cir. 2008) (“[A]n argument not raised before the district

court is waived on appeal to this Court.”).


        8
          Hill does not challenge the validity of the City’s condemnation and demolition procedures, but instead the
City’s means carrying them out here.

                                                      - 11 -
No. 17-1386, Hill v. City of Jackson


                                                  C.

       Hill lastly claims that the City and County violated his right to equal protection. The Equal

Protection Clause prohibits discrimination by the government that “burdens a fundamental right,

targets a suspect class, or intentionally treats one differently than others similarly situated without

any rational basis for the difference.” TriHealth, Inc. v. Bd. of Comm’rs, 430 F.3d 783, 788 (6th

Cir. 2005). In the district court, Hill argued that the City and the County violated his right to equal

protection under the third theory—a class-of-one violation—because similarly situated property

owners were issued building permits to make necessary improvements to their properties, while

Hill’s request was denied. The district court granted the County’s motion to dismiss the equal

protection claim against it, and later granted summary judgment in favor of the City on this claim.

The district court was correct in its rulings for the County and City.

       Hill’s complaint does not state a plausible claim against the County for an equal protection

violation. See Iqbal, 556 U.S. at 678. As the district court noted, “[a]ll of the relevant facts and

allegations relating to the failure to issue a rehabilitation permit apply solely to the City.” DE 20,

Order Granting Mot. Dismiss, Page ID 184. In his complaint Hill did not allege, nor did he

demonstrate to the district court, that the County had any role in such permitting decisions, and the

claim was therefore properly dismissed.

       As to the City, even drawing all reasonable inferences in his favor, Hill cannot succeed in

his equal protection claim. See Int’l Union, 434 F.3d at 483. As an initial matter, to bring a class-

of-one equal protection claim, a party “must claim that the government treated similarly situated

persons differently,” Braun v. Ann Arbor Charter Twp., 519 F.3d 564, 574 (6th Cir. 2008), and

that “it and other individuals who were treated differently were similarly situated in all material

respects,” Taylor Acquisitions, L.L.C. v. City of Taylor, 313 F. App’x 826, 836 (6th Cir. 2009).



                                                - 12 -
No. 17-1386, Hill v. City of Jackson


Here, Hill has not done so, as his only evidence in support of differing treatment is his own

allegation that the City issued a rehabilitation permit to the owner of 1201 East Ganson Street,

while denying his request. The record, however, indicates that the owner of 1201 East Ganson

Street entered into a written agreement with the City to fully rehabilitate that property prior to

being issued a permit. Hill was offered, but did not enter into, such an agreement with the City

and therefore has not shown that he is similarly situated to this other owner.

       Even were Hill able to show that he was similarly situated to the other owner, the City’s

differing treatment of Hill would still be subject to rational basis review only. See TriHealth, Inc.,

430 F.3d at 788. As recognized by the district court, Hill “has not presented evidence that the City

acted irrationally or arbitrarily when it denied [his] permit application.” 14-cv-11074 DE 44, Sum.

J. Order for City, Page ID 1862. To do so, he would need to “negat[e] every conceivable basis

which might support the government action.” TriHealth, Inc., 430 F.3d at 788. Hill has not met

this burden. The record supplies rational reasons for denying the permit application, such as Hill’s

refusal to enter into a rehabilitation agreement, and Hill does not provide reasons why this denial

was irrational.

       Indeed, in his brief on appeal, Hill does not even argue that the district court was incorrect

in its conclusion that there was no equal protection violation regarding Hill’s request for a permit—

Hill’s brief does not mention the permitting process or the district court’s reasoning at all. Instead,

Hill attempts to recast his equal protection claim as one for animus arguing that the “municipalities

arbitrarily created a situation where Hill could not get notice,” in addition to making general

complaints about the public auction process for foreclosed homes. CA6 R. 15, Hill Br., at 31–32.

These animus-related arguments, in addition to being undeveloped, have been waived, as they

were not raised in the district court. Scottsdale Ins. Co., 513 F.3d at 552; see also Galinis v. Cty.



                                                - 13 -
No. 17-1386, Hill v. City of Jackson


of Branch, 660 F. App’x 350, 356 (6th Cir. 2016). And because Hill’s brief on appeal does not

raise any argument related to the permitting process, the district court’s reasoning on that point is

conceded. See Youghiogheny & Ohio Coal Co. v. Milliken, 200 F.3d 942, 955 (6th Cir. 1999)

(“[A]rguments not raised in the proponent’s opening brief on appeal are generally considered

abandoned.”); see also Galinis, 660 F. App’x at 356 (argument not raised in initial brief is waived).

We therefore affirm the district court’s resolution of Hill’s equal protection claims.

                                                IV.

       For the reasons stated, we affirm the district court.




                                               - 14 -
No. 17-1386, Hill v. City of Jackson


        HELENE N. WHITE, Circuit Judge, concurring in part and dissenting in part.

I agree with the majority’s disposition of Hill’s substantive-due-process and equal-protection

claims. I respectfully dissent regarding Hill’s procedural-due-process claim.

        As the majority notes, the City’s Code of Ordinances contains various provisions aimed at

protecting prospective buyers of condemned property. Section 17-27(d)(2) requires the building

inspection division to record all dangerous building notices, orders, and decisions upholding those

orders with the county register of deeds within 20 days of the notice, decision, or order.1

        Section 17-27(l)2 requires an owner of a condemned property (here, the County) to inform

any purchaser (here, Hill) of the property’s condemned status prior to sale and obtain from the


        1
         Section 17-27(d)(2) provides:
       The building inspection division shall record with the county register of deeds all
       dangerous structure condemnation notices and orders and building code board of examiners
       and appeals decisions upholding notices and orders within twenty (20) days of such notice,
       decision or order.
Jackson Code of Ordinances § 17-27(d)(2).
        2
          Section 17-27, titled “Abatement of nuisances; procedure,” provides in pertinent part:
        (l) Transfer of ownership. It shall be unlawful for the owner of any building or structure
        alleged to be dangerous who has received a notice and order . . . to sell . . . to another until
        the provisions of the notice and order have been complied with, or until such owner shall
        first furnish the . . . transferee a true copy of said notice and order issued by the building
        official, and shall furnish to the building official a signed and notarized statement from the
        . . . transferee acknowledging the receipt of such notice and order, and fully accepting the
        responsibility, without condition, for making the required repairs, rehabilitation, or
        demolition to the alleged dangerous building or structure as required by such notice and
        order.
        (m) Penalties. Any person who . . . causes or allows such a building to be reoccupied
        without satisfying all requirements of a notice and order . . . or who transfers property in
        violation of subsection (l), shall be guilty of a misdemeanor and punished upon conviction
        thereof as provided in section 1-18 of this Code.
        ....
Jackson Code of Ordinances, § 17-27 (l) & (m). Section 1-18 provides in pertinent part:
       every person convicted of a violation of any provision of this Code . . . shall be punishable
       by a fine of not more than five hundred dollars . . . and costs of prosecution or by
       imprisonment for not more than ninety (90) days, or both[;] such fine, costs and
       imprisonment in the discretion of the court . . . . Each act of violation and every day upon
       which any such violation shall occur shall constitute a separate offense.
                                                    - 15 -
No. 17-1386, Hill v. City of Jackson


purchaser a notarized statement acknowledging the receipt of this notice and accepting

responsibility for the property’s condition. Maj. Op. at 2-3.

        Both the City and County violated § 17-27. The City recorded the condemnation but not

the decision and order upholding the condemnation, contrary to § 17-27(d)(2). Thus, even had Hill

gone to the register of deeds he would not have learned that the property had been set for

demolition because the Board’s decision upholding condemnation, which states that the property

will be demolished, was not recorded. And, the County acknowledges that it violated § 17-27(l),

claiming that compliance was “impractical, if not impossible given the context of the auction

process,” presumably referring to the large number of houses it auctioned. County Br. 10. But

Hill presented evidence that compliance with § 17-27(l) was neither impossible nor impractical,

and that the City knew the County had a policy of ignoring the Code’s notice requirements.

        Frank Donovan, the City’s Assistant Director of the Department of Neighborhood and

Economic Operations, testified at deposition that he was present at the County auction at which

Hill purchased the property and that he sought, but was denied, the County Treasurer’s permission

to address the attendees before the auction began so that he could announce his presence and the

fact that he could provide information regarding whether individual properties had been

condemned, and, if so, the work that would be required to remove the property from the

condemnation list:

        I went to the auction with NES evaluations [reports of property conditions and
        needed repairs] in hand and offered to the county treasurer to allow me to address
        the whole body before they even began bidding. And she would not allow me . . . .


Jackson Code of Ordinances § 1-18; see also Mich. Comp. Laws Ann. § 117.4i, which limits penalties of
persons who violate city ordinances to a fine of $500 or imprisonment for 90 days, or both. The City asserts,
and Hill acknowledges, that the Michigan legislature excluded a Home Rule City like Jackson from
imposing sanctions against a tax foreclosing body such as Jackson County’s Treasurer. See Mich. Comp.
Laws Ann. § 117.4q(3) (“This section does not authorize a proceeding against a foreclosing governmental
unit.”). City Br. 7; Hill Br. 23.
                                                   - 16 -
No. 17-1386, Hill v. City of Jackson


       So I was there with my tablet and the NES evaluations. And a lot of the people that
       came to the auction recognized me and knew me as the chief building official . . . .
       But the [Jackson County] treasurer [Karen Coffman] would not allow me to have
       that conversation before the auction.
       ....
       My concern is you’re going to buy a piece of property that’s condemned and we’re
       going to be taking it down. I knew there would be a battle there. And so I was
       trying to circumvent the battle.

PID 1161-62/Donovan. Dep.

       In addition, Patrick Burtch, the City’s Director of Community Development and Assistant

City Manager beginning in May 2011 and later City Manager, testified at deposition that he too

was present at the September 2012 auction:

       [W]e didn’t want people to purchase homes [at a County auction] that were
       condemned already. You know, that creates a lot of other problems. And people
       were actually – I’ve actually sat in auctions and watched people purchase homes
       that were already condemned.
       Q Why didn’t you want people to do that?
       A Because we knew at some point when they’re condemned it’s very difficult.
       You know, we don’t condemn houses because . . . it just isn’t painted. We condemn
       houses because – at that time, because they were absolutely dangerous. And we
       knew that fixing these things were going to be nearly impossible.
       And a lot of people would bid on houses thinking they’d get a house for a couple
       thousand dollars or less, thinking that now I can move into this house. And we
       knew that the house didn’t have any utilities in it, most of the windows were gone.
       There was just no – it was going to be impossible to fix.
       ....
       Michelle and Frank [Donovan] had never been to an auction as far as I knew. And
       we were going to see—we had known that a number of these houses were
       condemned that were going up for sale and we wanted to look at how the process
       is.

PID 2343, 2363-65/Burtch dep. Burtch testified that his staff took NES reports to the auction, and

his recollection was that Jackson County Treasurer Coffman told his staff they could not distribute




                                              - 17 -
No. 17-1386, Hill v. City of Jackson


the reports before bidding began. PID 2367. Burtch expected that the County would tell bidders

which properties were condemned, but at that time (September 2012) the County did not do so.3

        On October 10, 2012, Jackson County Treasurer Karen Coffman, the same official who

refused to permit Donovan to notify bidders of the status of auction properties and who had

received the City’s notices of condemnation and demolition regarding the 1010 Maple Street

property, transferred the property to Hill knowing that the County had not notified Hill about the

property’s condemnation or that the City had set the property for demolition in May 2012.

        Although aware of the notice problems and that Hill had attempted to obtain building

permits, the City did not inform Hill of the demolition order until January 18, 2013, without

providing a demolition date even then. Three days later a City contractor demolished the home.

        Donovan’s and Burtch’s testimony of good intent notwithstanding, Hill produced evidence

that the City proceeded with its condemnation procedures, including demolition, although it had

actual knowledge that the County had a policy of ignoring § 17-27(l)’s notice requirements; that

the County refused to permit the City’s representatives to remedy the situation; that the auction

purchasers had no knowledge that the properties had been condemned or were subject to

demolition; and that the City’s otherwise adequate procedures were insufficient to protect the

auction purchasers’ due process rights.

        This evidence sufficiently establishes both that the City was aware of the County’s routine

violations of § 17-27(l)’s notice requirements, and that there was nothing random about the

noncompliance. “Parratt [v. Taylor, 451 U.S. 527 (1981),] does not apply to deprivations of

property allegedly not due to random and unauthorized acts.” Wilson v. Civil Town of Clayton,



        3
          When Burtch was deposed in April 2015, the County’s practice was to disclose to bidders that houses had
been condemned, although his testimony is unclear whether he meant that the County discloses condemnations before
bidding begins or the County follows § 17-27(l)’s notice requirements. PID 2369.

                                                     - 18 -
No. 17-1386, Hill v. City of Jackson


Ind., 839 F.2d 375, 378 (7th Cir. 1988). Under the circumstance that Hill presented ample evidence

that the County’s violation of § 17-27(l) was not a random and unauthorized act, I do not agree

with my colleagues to affirm the district court’s grant of summary judgment under Parratt.




                                              - 19 -